Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebiyama (US 2015/0269171 A1) Kalikivayi et al. (US 2016/0063594 A1) and further in view of D’Souza et al. (US2006/0179061 A1).

Claims  1, 18:
Ebiyama teaches a system comprising a computing device including a processor and a memory; and a software module stored in the memory, comprising executable instructions that when executed by the processor cause the processor to (see fig. 1):
placing complex product data (per the specification the definition of complex data is data that is represented in various formats (database, texts, image), diversely structured (relational database, XML, and HTML documents), originated from several different sources and multi-version (changing in terms of definition or value)  to catalog data having a plurality of catalog
subdomain formats into an e-commerce central database, the complex data in various formats
and originated from a plurality of sources (the system catalog stores system catalog information including subdomain) (see [0075]-[0078], [0101]-[0108];
decipher complex product data from the e-commerce system's central database (see [0048]-[0051]; write the complex product data into an intermediate data storage; (the system catalog information stored by the system catalog is transmitted to the data structure conversion unit 13, regularly and after that the information is used when the data structure converting unit determines whether to start the data structure conversion processing); generate a copy the complex product data from an intermediate data storage into a flat structure (the data structure converting unite executes data structure converting processing, which is conversion of the data structure of KV data stored by the KV data storing unit or the difference data storing unit between the flat structure and the cluster structure) (see [0049]);
reformat and restructure the complex product data as copies of original data (see fig. 2, 3);
store the generated copy of the reformatted and restructured complex product data in the
flat structure (see fig. 3-5);
storing events in the intermediate data storage as an event store (to record the series of
events for future auditing) (the query processing unit including an update queries, updates the data and writes the updates stored data back into the storage unit (see [0041]-[0046]); 
a service application handing reformatted and restructured product data related business
logic and rules (to access the search engine to get the appropriate product data for presentation on online storefronts) (a query processing unite i.e., a search processing unit) (see [0041]).
The claimed language “to access the search engine to get the appropriate product data for presentation on online storefronts” is just intended purpose of the service application and no patentable weight should be given since it is not positively claimed. However, in order perform a compact prosecution, the following reference is applied. 
Ebiyama teaches a search application however failed to teach explicity teach a search engine for presentation of product data on online storefronts. Kalikivayi teaches query module, a product database (complex catalog including subdomain) and executing user query in a search engine. Further Kalikivayi teaches that many traditional search engines have a very flat data model, without hierarchical relationships (see [0150]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate Ebiyama’s conversion to flat structure and Kalikivayi’s search engine in order to allow the catalog to be search using traditional search engine, by converting the complex data into flat data.   
Ebiyama teaches a deleting unit to delete the converted KV data,  (see [0059]-[0071]). Ebiyama failed to explicitly teach a delta detection. 
D’Souza teaches soring events and conducting delta detection and deduplication (see [0085], [0287]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate D’Souza’s delta detection and de-duplication in Ebiyama non-structured data in order to save storage space by eliminating duplicates.  
Claims 5, 6:
Ebiyama teaches deciphering complex product data from the e-commerce system’s central database includes deciphering complex product price lists; wherein deciphering complex product data from the e-commerce system’s central database includes deciphering complex product price lists with inheritance relationships (see [0075]-0078]).
	Claim 7:
Ebiyama teaches wherein the executable instructions when executed by the processor distribute pre-calculation of a large number of raw product prices among many computational units in parallel to quickly get each result of a combination of certain storefront shopping conditions and write the results into the search engine (see [0079]-[0084]).
Claims 8, 9:
Ebiyama teaches wherein the executable instructions when executed by the processor cause the search engine as web services to retrieve product prices matching certain e-commerce storefront shopping conditions received as an input; wherein the executable instructions when executed by the processor cause the search engine as web services to retrieve product prices matching certain e-commerce storefront shopping conditions input by a user operating on an online storefront (query processing unit) (see [0044][0046], [0116]).
Claim 10:
Ebiyama teaches reformatted and restructured product data into an intermediate data storage. Kalikivayi teaches the central database includes deciphering complex discount offers with instances ( (see [0057], [0093]-[0098]). 
Claim 12.
   Ebiyama teaches distributing the pre-calculation of a large number of raw product prices further includes distributing real time arbitrations of a large number of raw data instance such as prices among a plurality of computational units in parallel (see [0079]-[0084]). 
Claim 13:
    Kalikivayi teaches wherein the service application further comprises product related discount business logic and rules (to get product prices with their best discount and discounting information for presentation on online storefronts) (see [0123]-[0129])).

Claim 14:
    	Ebiyama/Kalikivayi teaches a system comprising a distributed computational engine operatively connected to the service application (see [0041], Kalikivayi [0150])
Claim 15:
  Kalikivayi teaches an orchestration engine with memory and processor and a software module stored in memory with executable instructions that when executed by the processor causes the processor to invoke a product data web service API hosted by a product data service application and a product price web service API hosted by the product pricing service application concurrently in parallel, invoking the product best discount web service API hosted by a product discounting service application (the Promotion model determining promotion value  (see [0116]-[0119]).

Claim 17:
    Ebiyama teaches the distributed computing system for asynchronously generating catalog data from complex catalogs in a simple format and structure of claim 1 further comprising a service facade hosting coarse-grained catalog services, each service with memory and processor and a software module stored in memory with executable instructions that when executed by the processor cause the processor to invoke a set of application programming interfaces of these services when called by another client, whereby the client is an e-commerce website or web application, and accessing the cache to get the response payload based on the request parameter with the value or values of the request parameter as the composite key and, if not finding the response payload, accessing the aggregation engine to get the response payload (see fig. 10, 11, [0167]-[0169]).
Claims 19 and 20:
Kalikivayi teaches wherein the search engine is scalable, interoperable and provides powerful querying and searching capabilities (see [004]-[006], [0105]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ebiyama (US 2015/0269171 A1) Kalikivayi et al. (US 2016/0063594 A1) and further in view of D’Souza et al. (US2006/0179061 A1)  and in view of Crofton et al. (US 2017/0329677 A1).
Claim 11:
Crofton teaches aggregating and managing cloud storage among plurality of providers and an intermediate data synchronizing the data that has been written to it to another same type of data storage that is physically located in close network proximity as the catalog applications ([0041], [0042], [0058]-[0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the synchronization of the data into local storage in Ebiyama’s database, as in Crofton, for the intended purpose of easy access.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ebiyama (US 2015/0269171 A1) in view of Kalikivayi et al. (US 2016/0063594 A1) in view of D’Souza et al. (US2006/0179061 A1) and further in view of Tam et al. (US 2002/0147656 A1).

Claim 16:
    Tam teaches an aggregation engine with memory and processor and a software module stored in memory with executable instructions that when executed by the processor cause the processor to combine the results from multiple web service invocations together into one single payload, the payload stored into a cache (see [0009], [0025]-[0027], [0042]-[0052]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to include Tam’s aggregator in Ebiyama’s product catalog in order to sell products from different vendors by providing aggregated catalog to buyers. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688